Ellison, J.
This action is on a promissory note against defendant as a surety thereon. The defense was that defendant gave plaintiff the statutory notice to sue the principal within thirty days and that plaintiff failed to do so, whereby defendant was discharged. Defendant prevailed in the trial court.
Plaintiff denied that he had been notified to sue the principal. ' On cross-examination of defendant who was a witness in his own behalf and who gave testimony tending to show that notice had been given the plaintiff, he was asked if he had not taken an indemnifying chattel mortgage from the principal securing him against loss by reason of his suretyship. His answer disclosed such a mortgage, given some time after the alleged notice to sue. The court afterward, on defendant’s motion, struck out that portion of the testimony. In this error was committed.- The principal issue in the case was whether notice had been *86given the plaintiff by defendant. Defendant had testified in chief in that behalf. It was certainly proper matter of cross-examination to ask him as to the mortgage, since it had some tendency, proper for the jury to consider, to contradict witness as to giving the notice. It was a proper matter of consideration and explanation of why he would take a chattel mortgage to secure him against a liability from which he had been discharged by the notice said to have been given. The authorities cited by defendant do not meet the question.
2. Objection was made to the proof of notice alleged to have been served on plaintiff. The statute (section 8645) as to manner of serving notice is as follows: “The notice required above shall be served by delivering a copy thereof to the person having the right of action on the instrument, or leaving a copy at his usual place of abode with some person of the family over the age of fifteen years.” The objection seems,to be that a copy must be served and not the original. The facts were that duplicate notices were made out by defendant and one retained and the other served. This was sufficient. It could harm no one that each notice was an original.
The case seems to have been properly tried in all respects save that indicated as to the exclusion of evidence, but for that error the judgment must be reversed and the cause remanded.
All concur.